Per Curiam.

We think the motion to quash was correctly overruled. It is said the complaint is in the alternative; and this has often been held, with more of technical precision than sound reason, to be fatal. Emit may often be that a threat is made on which a well grounded fear of meditated injury may be indulged; and yet, from the terms employed, it might be difficult to determine whether the person, or the property, or both, were in danger.
There is no doubt but that the complainant may well include all his fears of person, property, and family conjunctively. Here, it is objected that the disjunctive “or” is used. But we have repeatedly decided that “ or” means “ and,” and vice versa.
We do not think this technical defect, if it be one, is of such a character as “to tend to the prejudice of the substantial rights of the defendant upon the merits.” 2 R. S. pp. 368, 369. That act provides that even an indictment or information may not be quashed for trivial *459defects. Much less a complaint for surety of peace (1). the
S. A. Huff, Z. Baird, and J. M. Larue, for the appellant.
The judgment is affirmed with costs.

 But see Steele v. The State, 4 Ind. R. 561; 1 Chit. Pl. 226.